DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a group of PIN diodes [claims 5 and 17] and power limiter circuits [claim 5 and 17] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  in line 1 of claim 6 and line 2 of claim 18 state “a PIN diode”. There is a duplicant positive recitation for the limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5 and 17, both claims state: “…randomly selecting from a group of PIN diodes a plurality of test PIN diodes…” The specification does not in such full, clear and concise 
For examination purposes, the examiner is not giving patentable weight to the limitation above until further clarification is given by the applicant.  Since claims 6-12 depend from claim 5 and claims 18-20 depend from claim 17, they are also rejected for the above reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it states: “…randomly selecting from a group of PIN diodes a plurality of test PIN diodes…” Since claim 5 depend from claim 1, it is not clear if the “group of PIN diodes” in claim 5 is different from “a PIN diode” of claim 1. It is not clear if “measuring a reverse bias breakdown voltage” also is referring to the PIN diode of claim 1 as well. It is not clear what is used to randomly selecting a group of PIN diodes.
Regarding claim 17, it states: “…randomly selecting from a group of PIN diodes a plurality of test PIN diodes…” It is not clear if “a PIN diode” in line 1 is the same or part of “a plurality of test PIN diodes” in line 2. It is not clear if just one PIN diode is being tested as stated 
For examination purposes, the examiner is not giving patentable weight to the limitation above until further clarification is given by the applicant.  Since claims 6-12 depend from claim 5 and claims 18-20 depend from claim 17, they are also rejected for the above reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satomi (US PUB No. 2011/0255204).

    PNG
    media_image1.png
    488
    778
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    357
    384
    media_image2.png
    Greyscale

Regarding claim 1, Satomi discloses  [see Fig, 4 above] a method of testing a PIN diode (1st pin diode 44a) for a power limiter circuit (limiter 10), the method comprising: applying [via bias applying unit 46] a reverse bias voltage to the PIN diode (44a); increasing [via unit 46 with pin diode driving circuit 46b] the reverse bias voltage until the reverse bias current of the PIN diode (44a) reaches a threshold current indicative of a reverse voltage breakdown; and determining [via detection circuit 48a] whether the reverse bias breakdown voltage of the PIN diode (44a) is within an acceptable range of reverse bias breakdown voltages corresponding to a power range at which the power limiter circuit (10) would enter power limiting mode with the PIN diode (44a). However, the prior art does not disclose  measuring a reverse bias current of the PIN diode as claimed. Martin et al disclose [see Fig. 3 above] a method of testing a PIN diode (semiconductor device), the method comprising: measuring a reverse bias current of the PIN diode (semiconductor device); and determining whether the reverse bias breakdown voltage of the PIN diode (semiconductor device) is within an acceptable range of reverse bias breakdown voltages [see col. 2, line 62- col. 3, line 6; col. 3, lines 36-52]. Further, Martin et al teaches that the addition of measuring a reverse bias current of the PIN diode is advantageous because it at least qualitatively reflects the flicker noise performance of the device. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to 
Regarding claim 2, Satomi discloses wherein the acceptable range of reverse bias breakdown voltages is associated with a forward bias voltage rating of the PIN diode (44a).
Regarding claim 4, Satomi discloses wherein the acceptable range of reverse bias breakdown voltages is associated with a forward bias resistance rating.
Regarding claim 5, Satomi discloses a first group of test PIN diodes (pin diodes 44b and 44c); connecting each of the first group of test PIN diodes (44b and 44c) into corresponding power limiter circuits (10); measuring a power at which each of the corresponding power limiter circuits (10) enter power limiting mode; and determining the acceptable range of reverse bias breakdown voltages based on the power at which each of the corresponding power limiter circuits (10) entered power limiting mode. However, the prior art does not disclose  measuring a reverse bias breakdown voltage for each of the first group of test PIN diodes as claimed. Martin et al disclose[see Fig. 3 above] a method of testing a PIN diode (semiconductor device), the method comprising: measuring a reverse bias current of the PIN diode (semiconductor device); and determining whether the reverse bias breakdown voltage of the PIN diode (semiconductor device) is within an acceptable range of reverse bias breakdown voltages [see col. 2, line 62- col. 3, line 6; col. 3, lines 36-52]. Further, Martin et al teaches that the addition of measuring a reverse bias current of the PIN diode is advantageous because it at least qualitatively reflects the flicker noise performance of the device. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to 
Regarding claim 6, Satomi discloses wherein the power limiter circuits (10) comprise a DC block (capacitor 43a or 43b),  said PIN diode (44a, 44b or 44c) connected to the DC block (43a or 43b) and ground [shown but not numbered], and an RF choke (choke coil 45) at least partially in parallel with the PIN diode (44a 44b or 44c).
Regarding claim 7, Satomi discloses wherein the RF choke (45) comprises an inductor [see Fig. 4 above] in parallel with the PIN diode (44a, 44b or 44c).
Regarding claim 8, Satomi discloses wherein the DC block (43a or 43b) comprises a capacitor [see Fig. 4 above].
Regarding claim 9, Satomi discloses wherein the acceptable range of reverse bias breakdown voltages is at least partially based on a correlation between the reverse bias breakdown voltages of the first group of test PIN diodes (44b, 44c) and the power at which each of the corresponding power limiter circuits (10) entered power limiting mode.
Regarding claim 11, Satomi discloses wherein the acceptable range of reverse bias breakdown voltages is at least partially based on the correlation and an acceptable range of powers at which each of the corresponding power limiter circuits (10) entered power limiting mode.
Regarding claim 12, Satomi discloses wherein the PIN diode (44a) is configured to enter an on state when the power limiter circuit (10) enters power limiting mode.

on a power at which a test power limiter circuit (10) comprising a test PIN diode (44a) enters
power limiting mode and a reverse bias breakdown voltage of the test PIN diode (44a);
and determining [via detection 48a] whether the reverse bias breakdown voltage of the PIN diode is within the acceptable range of reverse bias breakdown voltages. However, the prior art does not disclose  measuring a reverse bias current of the PIN diode as claimed. Martin et al disclose [see Fig. 3 above] a method of testing a PIN diode (semiconductor device), the method comprising: measuring a reverse bias current of the PIN diode (semiconductor device); and determining whether the reverse bias breakdown voltage of the PIN diode (semiconductor device) is within an acceptable range of reverse bias breakdown voltages [see col. 2, line 62- col. 3, line 6; col. 3, lines 36-52]. Further, Martin et al teaches that the addition of measuring a reverse bias current of the PIN diode is advantageous because it at least qualitatively reflects the flicker noise performance of the device. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Satomi by adding measuring a reverse bias current of the PIN diode as taught by Martin et al in order to at least qualitatively reflects the flicker noise performance of the device to determine suitability of the device for intended purpose.
Regarding claim 15, Satomi discloses deriving the acceptable range of reverse bias breakdown voltages based at least in part on a correlation between a reverse bias breakdown 
Regarding claim 16, Satomi discloses wherein a forward bias voltage rating of the test PIN diode (44a) is the same as a forward bias voltage rating of the PIN diode (44a).
Regarding claim 17, Satomi discloses a method of testing a PIN diode (pin diode 44a) for a power limiter circuit (limiter 10), the method comprising: a first group of test PIN diodes (pin diodes 44b and 44c); incorporating each of the test PIN diodes (44b and 44c) into corresponding power limiter circuits (10); measuring a power at which each of the corresponding power limiter circuits (10) enter power limiting mode; and determining the acceptable range of reverse bias breakdown voltages based on the power at which each of the corresponding power limiter circuits (10) entered power limiting mode determining [via detection circuit 48a] whether the reverse bias breakdown voltage of the PIN diode (44a) is within an acceptable range of reverse bias breakdown voltages. However, the prior art does not disclose  measuring a reverse bias current of the PIN diode as claimed. Martin et al disclose [see Fig. 3 above] a method of testing a PIN diode (semiconductor device), the method comprising: measuring a reverse bias current of the PIN diode (semiconductor device); and determining whether the reverse bias breakdown voltage of the PIN diode (semiconductor device) is within an acceptable range of reverse bias breakdown voltages [see col. 2, line 62- col. 3, line 6; col. 3, lines 36-52]. Further, Martin et al teaches that the addition of measuring a reverse bias current of the PIN diode is advantageous because it at least qualitatively reflects the flicker noise performance of the device. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Satomi by adding measuring a reverse bias current of the PIN diode as taught by Martin et al in order to at least qualitatively reflects the flicker noise performance of the device to determine suitability of the device for intended purpose.
Regarding claim 18, Satomi discloses wherein the power limiter circuits (10) comprise a pair of DC blocks (capacitor 43a and 43b) in series with one another, said PIN diode (44a, 44b or 44c) connected to the DC blocks (43a and 43b) and ground [shown but not numbered], and an RF choke (choke coil 45).
Regarding claim 19, Satomi discloses wherein the RF choke (45) comprises an inductor [see Fig. 4 above] in parallel with the PIN diode (44a, 44b or 44c).
Regarding claim 20, Satomi discloses wherein the DC block (43a or 43b) comprises a capacitor [see Fig. 4 above].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 3, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the primary reason for the allowance of the claim is due to wherein the threshold current is at least around 10 microamps.
Regarding claim 10, the primary reason for the allowance of the claim is due to wherein the correlation comprises a correlation coefficient
of at least about 0.5.
Regarding claim 13, the primary reason for the allowance of the claim is due to wherein the reverse bias voltage breakdown is determined using a curve tracer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858